Citation Nr: 0100934
Decision Date: 01/12/01	Archive Date: 03/12/01

DOCKET NO. 95-14 928               DATE JAN 12, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Albuquerque, New Mexico

THE ISSUES

1. Entitlement to an extraschedular evaluation for service-
connected hearing loss.

2. Entitlement to an extraschedular evaluation for service-
connected tinnitus. 

REPRESENTATION 

Veteran represented by: Paralyzed Veterans of America, Inc. 

ATTORNEY FOR THE BOARD 

M.S. Lane, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1976 to September
30, 1994.

In a February 1995 rating decision, the Department of Veterans
Affairs (VA) Regional Office (RO) granted service connection for
bilateral hearing loss and tinnitus of the left ear. Noncompensable
disability ratings were assigned for each disability, effective
October 1, 1994. The veteran subsequently perfected a timely appeal
regarding the disability ratings assigned.

In June 1997, the Board remanded the veteran's claims of
entitlement to compensable disability ratings for bilateral hearing
loss and tinnitus. By that decision, the Board also referred the
issue of entitlement to extraschedular evaluations.

In a May 1999 rating decision, the RO continued to deny a
compensable schedular evaluation for the veteran's bilateral
hearing loss. The RO granted a 10 percent disability rating for
tinnitus, the maximum disability rating available under the
applicable diagnostic code, effective May 8, 1995. Thereafter, the
veteran's accredited representative expressed disagreement with the
effective date assigned for the 10 percent rating for tinnitus. The
representative essentially contended that the effective date of the
10 percent rating for tinnitus should be October 1, 1994, the first
day of the month following the veteran's discharge from service.

In a Supplemental Statement of the Case (SSOC) issued in May 1999,
the RO determined that the veteran had not submitted a basis for
consideration of an extraschedular evaluation for hearing loss. The
RO did not discuss the issue of whether an extraschedular
evaluation was warranted for tinnitus. The veteran's claims folder
was subsequently returned to the Board.

In a November 1999 decision, the Board denied the veteran's claims
of entitlement to a compensable schedular evaluation for bilateral
hearing loss and entitlement to a 10 percent evaluation for
tinnitus for the period from October 1, 1994 to May 8, 1995. See
Fenderson v. West, 12 Vet. App. 119 (1999) [holding that in cases
where

- 2 -

an initially assigned disability evaluation has been disagreed
with, it was possible for a veteran to be awarded separate
percentage evaluations for separate periods based on the facts
found during the appeal period].

In its November 1999 decision, the Board also determined that the
RO had not fully considered the issue of entitlement to an
extraschedular evaluation. The Board found that a remand of this
matter was appropriate, in order to ensure that the RO fully
adjudicated the issue of entitlement to an extraschedular
evaluation for tinnitus and bilateral hearing loss. See VAOPGCPREC
6-96 [finding that the Board may deny extraschedular ratings,
provided that the RO has fully adjudicated the issue and followed
appropriate appellate procedure].

In a SSOC issued in December 1999, the RO denied entitlement to
extraschedular evaluations for hearing loss and tinnitus. The
veteran and his representative were notified of this decision in a
letter dated December 2, 1999, and were informed that the veteran
had 60 days in which to make any additional comment concerning the
SSOC. No additional comment was received from the veteran. In July
2000, the veteran's accredited representative submitted a VA Form
646 in which it was requested that the claims folder national
office of the service organization for review. The claims folder
was subsequently returned to the Board.

As noted above, in its November 1999 decision, the Board denied the
veteran's claims of entitlement to a compensable schedular
evaluation for bilateral hearing loss and entitlement to a 10
percent evaluation for tinnitus for the period from October 1, 1994
to May 8, 1995. Thus, those issues are no longer before the Board
on appeal. 

FINDINGS OF FACT

1. The evidence in this case does not show a marked interference
with employment or frequent periods of hospitalization due to the
veteran's service-connected bilateral hearing loss so as to render
impractical the application of the regular schedular standards.

3 -


2. The evidence in this case does not show a marked interference
with employment or frequent periods of hospitalization due to the
veteran's service-connected tinnitus so as to render impractical
the application of the regular schedular standards.

CONCLUSIONS OF LAW

1. The criteria for an increased disability rating for service-
connected bilateral hearing loss on an extra-schedular basis have
not been met. 38 C.F.R. 3.321(b)(1) (2000).

2. The criteria for an increased disability rating for service-
connected tinnitus on an extra-schedular basis have not been met.
38 C.F.R. 3.321(b)(1) (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to extraschedular evaluations
for his service- connected bilateral hearing loss and tinnitus. He
essentially contends that his service-connected disabilities
present such an exceptional or unusual disability picture so as to
render impractical the application of the regular schedular
standards.

In the interest of clarity, the Board will review the law, VA
regulations and other authority which may be relevant to this
claim; then review the factual background of this case; and finally
proceed to analyze the claim and render a decision.

Relevant Law and Regulations

Extraschedular ratings

Disability evaluations are ordinarily determined by the application
of the VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R.
Part 4 (2000). The percentage ratings contained in the Schedule
represent, as far as can be practicably determined, the average
impairment in earning capacity resulting from diseases and

4 -                                                               

injuries incurred or aggravated during military service and their
residual conditions in civil occupations. 38 U.S.C.A. 1155; 38
C.F.R. 3.321(a), 4.1 (2000).

The VA Schedule will apply unless there are exceptional or unusual
factors which would render application of the schedule impractical.
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). According to the
regulation, an extraschedular disability rating is warranted upon
a finding that "the case presents such an exceptional or unusual
disability picture with such related factors as marked interference
with employment or frequent periods of hospitalization that would
render impractical the application of the regular schedular
standards." 38 C.F.R. 3.321(b)(1).

The Court has held that the question of an extraschedular rating is
a component of the veteran's claim for an increased rating. See
Bagwell v. Brown, 9 Vet. App. 157 (1996). Bagwell stands for the
proposition that the Board may deny extraschedular ratings,
provided that adequate reasons and bases are articulated. See also
VAOPGCPREC 6-96 (finding that the Board may deny extraschedular
ratings, provided that the RO has fully adjudicated the issue and
followed appropriate appellate procedure). Bagwell left intact,
however, a prior holding in Floyd v. Brown, 9 Vet. App. 88, 95
(1996) which found that when an extraschedular grant may be in
order, that issue must be referred to those "officials who possess
the delegated authority to assign such a rating in the first
instance," pursuant to 38 C.F.R. 3.321. The Board notes that the RO
concluded in the December 1999 SSOC that an extraschedular
evaluation was not warranted for the veteran's service- connected
disabilities. The Board will, accordingly, consider the provisions
of 38 C.F.R. 3.321(b)(1).

Duty to assist

The Veterans Claims Assistance Act of 2000 provides that the
Secretary shall make reasonable efforts to assist a claimant in
obtaining evidence necessary to substantiate the claimant's claim
for a benefit under a law administered by the Secretary, unless no
reasonable possibility exists that such assistance would aid in
substantiating the claim. The Secretary may defer providing
assistance pending the submission by the claimant of essential
information missing from the application.

- 5 -

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 3(a),
114 Stat. 2096, ____ (2000) [to be codified at 38 U.S.C.A. 5103A].

Factual Background

The veteran's DD 214 (Certificate of Discharge or Release from
Active Duty) reflects that he served on active duty in the United
States Air Force from September 1976 to September 1994. His service
medical records show that he was diagnosed with bilateral hearing
loss while on active duty, and that this diagnosis was noted in a
report of medical examination completed in July 1994, several
months prior to his retirement from service.

In October 1994, immediately following his retirement from service,
the veteran filed a claim of entitlement to service connection for
hearing loss. In his VA Form 21-526 (Veteran's Application for
Compensation or Pension), the veteran did not list a current
private employer and did not indicate that he had ever been
admitted to a private hospital for treatment of his claimed
disabilities.

During a VA audiological evaluation conducted in January 1995, the
veteran reported that he experienced difficulty hearing in most
situations. He stated that he was first diagnosed with hearing loss
in 1985, and that his hearing has grown progressively worse since
that time. Audiological evaluation revealed pure tone averages to
be 29 in the right ear and 56 in the left, and speech audiometry
revealed speech recognition ability of 100 percent in both ears.
With respect to the veteran's tinnitus, the VA audiologist noted
that it was only in the left ear and that it was only periodic. The
veteran reportedly heard it only in quiet environments. The VA
audiologist also noted that the tinnitus had no effect on the
veteran's daily activities. The VA audiologist noted diagnoses of
mild to moderate sensorineural hearing loss in the right ear and
mild to severe sensorineural hearing loss in the left ear.

In a VA Form 9 submitted in April 1995, the veteran asserted that
his disability rating did not contemplate the degree of hearing
loss in his ears. He indicated that when someone was speaking to
him on his left side, he was unable to understand most of what they
said. He asserted that the table used by VA to determine

6 -

compensation for hearing loss did not reflect the type of problems
he experienced in both his personal and professional lives. In a
statement submitted in May 1997, the veteran's accredited
representative clarified that when the veteran was asserting that
the VA table did not contemplate the effects of his disability, he
was referring primarily to his tinnitus rather than his hearing
loss.

As noted above, the Board determined in its June 1997 decision that
the veteran had raised the issue of entitlement to an
extraschedular evaluation for his tinnitus. Because the RO had not
addressed this issue, the Board referred the matter to the RO for
appropriate action.

In July 1997, the RO issued a letter to the veteran and his
accredited representative requesting that they provide the names
and address of any health care providers, including VA or other
government facilities, who have treated him for his hearing problem
or tinnitus since his discharge from active duty. The RO also
requested that the veteran complete enclosed release forms so that
the RO could attempt to obtain these records on his behalf. No
response was subsequently received from either the veteran or his
accredited representative.

In July 1998, the veteran was provided with another VA audiological
evaluation. In the report of this examination, it was noted that
the veteran was a retired Air Force veteran who reported being
unable to hear speech when background noise was present. The
veteran reportedly experienced a ringing in his left ear all of the
time, which effected his ability to understand someone speaking.
Examination revealed pure tone averages of 28 in the right ear and
54 in the left, and speech recognition ability of 96 percent in the
right ear and 82 percent in the left. The VA audiologist found that
his audiological results did not indicate the necessity for medical
intervention.

During another VA audiological evaluation in December 1998, the
veteran complained that he had a great deal of difficulty
understanding conversation, especially when his tinnitus was at its
loudest. He described his tinnitus as unilateral in his left ear
and constant. Examination revealed pure tone averages of 28 in the
right ear and 54 in the left, and speech recognition ability of 96
percent in

- 7 -

the right ear and 84 percent in the left. The VA audiologist noted
diagnoses of bilateral, high frequency hearing loss, which was mild
to moderate in the right ear and moderate to moderately severe in
the left ear. The VA audiologist concluded that the test results
did not indicate the need for medical follow-up for the purpose of
improving his hearing thresholds.

In December 1998, the veteran was also provided with a fee basis
evaluation by a private ear, nose, and throat (ENT) specialist.
During this examination, the veteran reported that he had been
wearing a hearing aid in his left ear for several years. He stated
that he had experienced a continued decrease in his hearing,
particularly in his left ear, and that he was unable to hear over
the telephone at all unless he used his right ear. The examiner
found that the veteran had a difficult time locating the direction
of sound, even with his hearing aid in place. The examiner also
found that the veteran had a difficult time understanding speech
when there was any background noise whatsoever. The examiner
indicated that "[i]t is, my recommendation that he be considered
for a disability rating for his hearing loss and tinnitus."

In the SSOC issued in May 1999, the RO determined that the veteran
had not submitted a basis for consideration of an extraschedular
evaluation in regard to his hearing loss. The RO did not discuss
the issue of entitlement to an extraschedular evaluation in regard
to the veteran's tinnitus. The claims folder was subsequently
returned to the Board.

As discussed in detail above, the Board determined in its November
1999 decision that the RO had not yet fully addressed the issue of
entitlement to extraschedular evaluations for his service-connected
disabilities. The Board found that a remand was warranted so that
the RO could have another opportunity to adjudicate this issue.

In December 1999, the RO issued a SSOC in which it denied the
veteran's claim of entitlement to extraschedular evaluations for
both hearing loss and tinnitus. In reaching this conclusion, the RO
discussed the various complaints made by the veteran during his
various audiological and ENT examinations. The RO concluded,

- 8 -

however, that the evidence of record did not establish that the
applicable rating schedules were inadequate for rating the
veteran's disabilities. Moreover, the RO noted that in order to
warrant an extraschedular evaluation, the veteran would need to
submit evidence showing an exceptional or unusual disability
picture with factors such as marked interference with employment or
frequent periods of hospitalization. The RO advised the if the
veteran would provide details as to just what his profession was,
and how his disabilities impacted upon it, it could be determined
whether an extraschedular evaluation might be warranted.

In a letter enclosed with the SSOC, the RO advised the veteran that
he was being given a period of 60 days in which to make any
additional comment concerning the information in the SSOC. No
additional comment was submitted by the veteran. In a VA Form 646
submitted in July 1999, the veteran's representative requested that
the claims folder be forwarded to the national office of the
service organization for review.

In an Informal Brief Presentation submitted in January 2001, the
veteran's representative asserted that the RO had not fully
complied with the Board's instructions and that the case should be
remanded in order to ensure such compliance. Specifically, the
representative asserted that rather than adjudicating the veteran's
claim, the RO merely indicated that he should provide the evidence
necessary to make a determination. The representative contended
that by instructing the veteran of such, the RO was imposing an
additional requirement as a precondition to complying with the
Board's instructions that it adjudicate his claim. The
representative also asserted that the RO had failed to provide
adequate reasons and bases for its decision, thus preventing the
veteran from being given a meaningful opportunity in which to
provide a rebuttal argument to the RO's findings.

9 -

Analysis

Preliminary matters - duty to assist; standard of proof

As discussed above, VA has a duty to make reasonable efforts to
assist the veteran in obtaining evidence necessary to substantiate
his claim for benefits. See the Veterans Claims Assistance Act of
2000, Pub. L. No. 106-475, 3(a), 114 Stat. 2096 (2000) (to be
codified at 38 U.S.C. 5103A).

The factual background section above makes it clear that the
veteran's service- connected hearing loss and tinnitus have been
medically evaluated on a number of occasions since his retirement
from service in September 1994. Also as noted above, this case was
remanded by the Board on two prior occasions, in June 1997 .and in
November 1999. As will be discussed in greater detail below, the
Board believes that its instructions have been complied with by the
RO. The record reflects that the veteran has now been accorded
ample opportunity to provide evidence and argument in support of
his claim. The Board is unaware of, and the veteran has not
identified, any additional evidence which is necessary to make an
informed decision in this case. Thus, the Board believes that all
relevant evidence which is available has been obtained by the RO to
the extent possible; consequently there is no further duty to
assist the veteran.

After the evidence has been assembled, it is the Board's
responsibility to evaluate the entire record. See 38 U.S.C.A.
7104(a) (West 1991). When there is an approximate balance of
evidence regarding the merits of an issue material to the
determination of the matter, the benefit of the doubt in resolving
each such issue shall be given to the claimant. 38 U.S.C.A. 5107;
38 C.F.R. 3.102 (2000). In Gilbert v. Derwinski, 1 Vet. App. 49, 53
(1990), the Court stated that "a veteran need only demonstrate that
there is an 'approximate balance of positive and negative evidence'
in order to prevail." To deny a claim on its merits, the
preponderance of the evidence must be against the claim. Alemany v.
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at
54.

- 10 -

Discussion

The veteran is seeking extraschedular evaluations for his service-
connected bilateral hearing loss and tinnitus. He in essence
contends that these service-connected disabilities present such an
exceptional or unusual disability picture so as to render
impractical the application of the regular schedular standards. He
has described to various examiners difficulties caused by his
service-connected disabilities, including problems hearing voices
over the telephone, especially with his left ear, and difficulty
understanding people speaking.

After having reviewed the record, and for the reasons and bases set
forth below, the Board finds that the evidence of record does not
show that the veteran's service- connected disabilities present
such an exceptional or unusual disability picture as to render
impractical the application of the regular schedular standards so
as to warrant the assignment of an extraschedular rating under 38
C.F.R. 3.321(b)(1). See also Fanning v. Brown, 4 Vet. App. 225, 229
(1993).

According to the regulation, an extraschedular disability rating is
warranted upon a finding that "the case presents such an
exceptional or unusual disability picture with such related factors
as marked interference with employment or frequent periods of
hospitalization that would render impractical the application of
the regular schedular standards." 38 C.F.R. 3.321(b)(1). In this
case, there is no evidence that either the veteran's service-
connected bilateral hearing loss or his tinnitus interfere in any
way whatsoever with employment. There is also no indication that
the veteran has ever been hospitalized due to his service-connected
hearing loss and/or tinnitus.

The veteran is contending that the applicable schedular criteria
for his disabilities do not adequately contemplate the severity of
his symptoms. In support of this claim, he has pointed the
difficulty these disabilities cause him when engaging in
conversation. He has asserted that when his tinnitus is active, or
when background noises are present, he is completely unable to hear
people speak with his left ear. He has also asserted that he is
only able to hear over the telephone when using his right ear.
Although the Board has no reason to doubt the veteran's statements,
and

- 11 -

indeed they appear to be supported by the medical examination
reports, such reported pathology is contemplated in the rating
schedule and does not provide any reason for the assignment of an
extraschedular rating. The law requires that in order to warrant an
extraschedular evaluation, the evidence must reflect that the
veteran's disabilities present such an exceptional or unusual
disability picture with such related factors as marked interference
with employment or frequent periods of hospitalization so as to
render impractical the application of the regular schedular
standards. 38 C.F.R. 3.321(b)(1). Although the veteran has offered
general assertions regarding the severity of his service-connected
hearing loss and tinnitus, there is no evidence of record showing
that his service-connected disabilities interfere with his
employment. There is also no evidence showing that he has
experienced frequent hospitalizations due to his service-connected
hearing loss and/or tinnitus. Indeed the VA audiologist in July
1988 specifically indicated that no medical intervention was
necessary.

The Board recognizes that the December 1998 fee basis ENT
specialist recommended that the veteran be "considered for a
disability rating for his hearing loss and tinnitus". Setting aside
the fact that the veteran has indeed been 46 considered for a
disability rating for his hearing loss and tinnitus", and setting
aside the fact that a 10 percent disability rating was in fact
granted for tinnitus in a May 199 rating decision, the December
1998 ENT report contains no information which would support a
conclusion that an exceptional or unusual disability picture
exists, clinically or otherwise. The examiner noted that the
veteran's hearing loss and tinnitus caused him difficulty
understanding speech and that the tinnitus caused him some
difficulty failing asleep at night. There is no discussion of
employment and no reference to hospitalization. As noted above, the
Board has reviewed the complete record in this case, including the
report of the veteran's December 1998 ENT examination, and can find
no evidence that his hearing loss and/or tinnitus either markedly
interfere with employment or result in frequent periods of
hospitalization.

In short, the Board concludes that the evidence of record does not
reflect any factor which takes the veteran outside of the norm, or
which presents an exceptional or unusual disability picture. See
Moyer v. Derwinski, 2 Vet,. App. 289, 293 (1992);

- 12 -

see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting
that the disability rating itself is recognition that industrial
capabilities are impaired]. In essence, the Board finds that the
evidence does not show that the veteran's service- connected
disabilities cause marked interference with employment or result in
frequent periods of hospitalization so as to render impractical the
application of the regular schedular standards. There is no other
evidence, clinically or otherwise, which demonstrates or even
suggests anything exceptional or unusual about either of the
veteran's service-connected disabilities which is not contemplated
in the criteria in the VA Schedule for Rating Disabilities.
Accordingly, the Board determines that the assignment of an
extraschedular rating for either hearing loss or tinnitus pursuant
to 38 C.F.R. 3.321(b)(1) is not warranted.

Additional Matters

As noted above, the Board remanded this case twice in the past in
order for the RO to fully consider and adjudicate the issues of
entitlement to extraschedular ratings for hearing loss and
tinnitus. The veteran's representative, in a January 2001 informal
brief, has suggested that the case again be remanded.

The Board has considered whether another remand of this case is
warranted in order to advise the veteran of the type of evidence
needed to substantiate his claim. See the Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475, 3(a), 114 Stat. 2096
(2000) (to be codified at 38 U.S.C. 5103). However, the record
reflects that the veteran was specifically advised of the
requirements for the assignment of an extraschedular evaluation in
the Board's July 1997 remand. In addition, the veteran was also
specifically advised of these requirements in the December 1999
SSOC. The veteran was further advised in the December 1999 SSOC of
the specific type of evidence that would best serve to support his
claim, and he was given a period of 60 days in which to submit
additional such evidence.

The Board believes that the veteran was clearly advised of the type
of evidence needed to show that extraschedular evaluations were
warranted, and that he was given ample opportunity to submit such
evidence. The record reflects that in July 1997, the RO issued a
letter to the veteran and his accredited representative

13 -

requesting that they provide the names and address of any health
care providers, including VA or other government facilities, who
treated him for his hearing problem or tinnitus since his discharge
from active duty. Neither the veteran nor his representative
responded to this request. Thereafter, the RO advised the veteran
in the December 1999 SSOC that if he would provide details as to
his employment, and as to how his disabilities impacted upon it, it
could then be determined whether an extraschedular evaluation might
be warranted on that basis. The veteran was provided with an
additional 60 days in which to submit such evidence; however, no
response was received.

The Board further observes that in both its June 1997 and its
November 1999 remands, the veteran was informed that he had the
right to submit additional evidence in support of his claim while
the case was in remand status. The Board cited Quarles v.
Derwinski, 3 Vet. App. 129 (1992) and Kutscherousky v. West, 12
Vet. App. 369 (1999), respectively.

The Court has held that VA's duty to assist the veteran in
developing the facts and evidence pertinent to his claim is not a
one-way street, meaning that he cannot sit passively by when
requested to submit evidence or report for examination. "If a
veteran wishes help, he cannot passively wait for it in those
circumstances where he may or should have information that is
essential in obtaining the putative evidence." Wood v. Derwinski,
1 Vet. App. 190, 193 (1991). It was incumbent on the veteran to
advise the RO of the existence of evidence showing that his
disabilities either caused marked interference with employment or
that they result in frequent periods of hospitalization. He has
failed to do so. Thus, the Board finds that the RO has satisfied
the duty to assist the veteran to the extent possible in this case,
and that an additional remand of this case for further evidentiary
development is not warranted.

As discussed above, the veteran's accredited representative has
asserted that the RO failed to provide the veteran with the
appropriate "due process" by failing to provide reasons and bases
for its decision in the December 1999 SSOC, and thus, failing to
provide the veteran him a meaningful opportunity to rebut the RO's
decision. The representative has also asserted that the RO failed
to actually adjudicate the veteran's claim, and that, by requiring
him to submit particular

14 -

evidence, the RO was erroneously attaching a prerequisite to
complying with the Board's instructions that it adjudicate the
claim.

In regard to the representative's argument, the RO did in fact
adjudicate the veteran's claim in compliance with the November 1999
remand instructions and that there is no violation of Stegall v.
West, 11 Vet. App. 268, 271 (1998). Specifically, the Board notes
the text of the SSOC, in which the RO indicated that the veteran's
claim of "[e]ntitlement to an extraschedular evaluation for service
connected hearing loss and tinnitus is denied." In reaching this
conclusion, the RO discussed the various complaints made by the
veteran during his audiological and ENT examinations. The RO
concluded, however, that the evidence of record did not establish
that the applicable rating schedules were inadequate for rating the
veteran's disabilities. More specifically, the RO found that there
was no evidence of record whatsoever showing that his service-
connected disabilities either markedly interfered with employment
or resulted in frequent periods of hospitalization so as to render
impractical the application of the regular schedular standards.
After reaching these conclusions, the RO then specifically advised
the veteran that if he was to provide details as to just what his
profession was and just how his disabilities impacted on it, then
the RO could determine whether an extraschedular evaluation was
warranted.

In short, the Board believes that the RO clearly adjudicated the
veteran's claim in the December 1999 SSOC, and provided appropriate
reasons and bases for the denial of his claim. After having denied
the veteran's claims, the RO then advised the veteran of the type
of evidence he should submit in support of his claim, and provided
him with a period of 60 days in which to submit such evidence. In
advising the veteran of such, the Board believes that the RO was
essentially providing the veteran with the exact type of "due
process" that his accredited representative is seeking, including
a meaningful opportunity in which to rebut the RO's findings. By
informing the veteran of the type of evidence he should submit, the
RO was not attaching a "precondition" to the adjudication of the
veteran's claim, which in fact had been adjudicated. Rather, the RO
was merely advising him of the best type of evidence that he could
submit to change the basis of the RO's denied. This is precisely
what is required by law.

15 -

Although the RO's discussion in SSOC may be somewhat brief, this
appears to be due to a lack of relevant evidence of record, rather
than a failure of the RO to discuss such evidence. The fact of the
matter is that the extraschedular rating claims were adjudicated by
the RO as instructed by the Board. Thus, the Board finds that the
accredited representative's argument is without merit.

ORDER

Entitlement to an extraschedular evaluation for bilateral hearing
loss is denied.

Entitlement to an extraschedular evaluation for tinnitus is denied.

Barry F. Bohan
Member, Board of Veterans' Appeals

16 -



